 

 

 
  

 

United States District Court sep 26 2019

SOUTHERN DISTRICT OF CALIFORNIA — ciernk us. pisTRICT COURT
4 EASTERN DISTRICT OF CALEPRNIA

ay ct
UNITED STATES OF AMERICA We “rf FELF
WARRANT FOR ARREST
v. \:19-m\-00182- BRM

Danyelle Monique Castrillo (1) Case Number: —_1'7-cr-01697-CAB-|

 

| , NOT FOR PUBLIC VIEW
To: The United States Marshal
and any Authorized United States Officer
YOU ARE HEREBY COMMANDED to arrest Danyelle Monique Castrillo (1)
Name

 

- and bring him or her forthwith to the nearest magistrate to answer a(n)
Probation Violation Petition

[] Indictment {(] Information [) Complaint [7] OrderofCoun ((] Violation Notice
. CO Pretrial Vigittorg,

 

 

 

 

 

 

 

charging him or her with (brief description of offense): = =x
S =
~ 2¢
I>
= 98
f tee WM
Le ~
Sea cd.
>
‘In violation of Title. --See Above United States Code, Section(s)
John Morrill - : wy wn Clerk of the Court
Name of Issuing One ne Title of Issuing Officer
s/ T. Ferris - ZA AB 8/14/2018 San Diego, CA
Signature of Deputy. ~y ea a : Date and Location
Bail fixed at $ Tone Bail by The Honorable Cathy Ann Bencivengo
Name of Judicial Officer
\ RETURN

 

 

This warrant was received and executed with the arrest of the above-named defendant at

 

 

DATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER| SIGNATURE OF ARRESTING OFFICER

 

 

 

DATE OF ARREST

 

 

 
Case 1:19-mj-00182-BAM Document 1 ofc
Cae 3°17-cr-01697-CAB Document 53 Filed 08/4/41

* | :

 

(oon . : SEP 2 6 2019 August 10, 2018
‘ UNIT ; ri POISTRICT COURT
ED STATES DISTRG ERS hor OF CALIFORNIA
FOR THE: ey
SOUTHERN DISTRICT O¥- RNEAG a

 

Petition for Warrant or Summons for Offender Under Supervision
\.\4- mi op182- Bar
Name of Offender: Danyelle Monique Castrillo (English) Dkt No.: 17CR01697-001-CAB
Reg. No.: 61286-298 |
Name of Sentencing Judicial Officer: The Honorable Cathy Ann Bencivengo, U.S. District Judge

Original Offense: Count One: 8 U.S.C. § 1324¢@)(1)ANG, wan and (a)(1)(B)(i), Transportation of Certain
Aliens and Aiding and Abetting, a Class C felony.

Date of Sentence: October 27, 2017 -
Sentence: 15 months of custody; three years of supervised r release (Special Conditions: Refer to » Judgment and
Commitment Order.)

Type of Supervision: Supervised Release Date Supervision Commenced: June 7, 2018
Asst. U.S. Atty.: Alicia Phillip Williams Defense Counsel: . Jesus Mosqueda
; (Appointed)

619-234-8501
Prior Violation History: None.

 

PETITIONING THE COURT
TO ISSUE A NO-BAIL BENCH WARRANT

The probation officer believes that the offender has violated the following condition(s) of supervision:

CONDITION(S) ALLEGATION(S) OF NONCOMPLIANCE

(Standard Condition) . ;

Notify the probation officer ten days prior 1. On or about June 25, 2018, Ms. Castrillo changed her
to any change of residence or place of residence without notifying the probation
employment. (nvJJ) officer.

Grounds for Revocation: As to allegation 1, Ms. Castrillo began her term of supervised release in the Northern
District of California (ND/CA) on June 8, 2018. On that date, the probation officer reviewed the conditions of
supervision with Ms. Castrillo and instructed her to report any change of residence ten days in advance, if
possible, but no later than 72 hours after it occurred. On July 2, 2018, the ND/CA probation officer attempted to ~
do an unannounced contact at Ms. Castrillo’s residence. Her mother relayed that she had not seen or heard from
Ms. Castrillo since June 25, 2018. Ms. Castrillo did not have a cell phone, therefore there is no way to make
contact with her,
 

Case 1:19-mj-00182-BAM Document 1 Filed 09/27/19 Page 3 of 6
Case 3:17-cr-01697-CAB Document 53 Filed 08/14/18 Page!lD.230 Page 2 of 5

PROBI2(C)

 

. Name of Offender: Danyelle Monique Castrillo August 10, 2018
Docket No.: 17CR01697-001-CAB Page 2
VIOLATION SENTENCING SUMMARY
SUPERVISION ADJUSTMENT

Ms. Castrillo’s adjustment to supervised release can be deemed as poor. On June 8, 2018, Ms. Castrillo

released from the Oakland Residential Re-Entry Center (RRC), and began her term of supervised release. She

met with the ND/CA probation officer on June 8 and 11, 2018; and on July 2, 2018, the probation officer:
attempted to meet with Ms. Castrillo at her residence. Ms. Castrillo’s mother advised that she and Ms. Castrillo

did not get into an argument, and she was not sure why she left. She has not been seen or heard from since. Her

- mother also believed that she had resumed using drugs. Ms. Castrillo does not have a cell phone, nor is there

any other way to contact her at this time, Ms. Castrillo’s whereabouts are unknown.

OFFENDER PERSONAL HISTORY/CHARACTERISTICS
Ms. Castrillo is 34 years old. She has never been married, and does not have any children.

Ms. Castrillo has an extensive criminal history stemming from 2003, to include many arrests for theft, burglary,
fraud, traffic offenses, narcotics-related offenses, and alien smuggling. She also has an extensive substance
abuse history, with her drugs of choice being methamphetamine and heroin.

Ms. Castrillo has a limited employment history, and it is unknown if she is employed at this time.
SENTENCING OPTIONS
CUSTODY

Statutory Provisions: Upon the finding of a violation, the court may modify the conditions of supervision;
extend the term (if less than the maximum authorized term was previously imposed); or revoke the term of
supervised release. 18 U.S.C. § 3583(e)(2) and (3).

If the court revokes supervised release, the maximum term of imprisonment upon revocation is 24 months.
18 U.S.C. § 3583(e)(3).

USSG Provisions: The allegation (Failure to notify the officer of change in address) constitutes a Grade C
violation. USSG §7B1.1(a)( 3)(B), p.s.

Upon a finding of a Grade C violation, the court may (A) revoke supervised release; or (B) extend the term
and/or modify the conditions of supervision. USSG §7B1.3(a)(2), p.s.

A Grade C violation with a Criminal History Category VI (determined at the time of sentencing) establishes an
imprisonment range of 8 to 14 months. USSG § 7BI.4, p.s. It is noted that in the case of a Grade C
violation, and where the minimum term of imprisonment determined under USSG §7B1.4, p.s., is more than six
months but not more than ten months, the minimum term may be satisfied by (A) a sentence of imprisonment;
_or (B) a sentence of imprisonment that includes a term of supervised release with a condition that substitutes
_ Case 1:19-mj-00182-BAM Document1 Filed 09/27/19 Page 4 of 6
_ Case 3°17-cr-01697-CAB Document 53 Filecl 08/14/18 PagelD.231 Page 3 of5

PROBI2(C) . :
Name of Offender: Danyelle Moriique Castrillo August 10, 2018
Docket No.: 17CR01697-001-CAB Page 3

 

community confinement... provided that at least one-half of the minimum term is satisfied by imprisonment.
USSG §7B1.3(c)(2), p.s.

REIMPOSITION OF SUPERVISED RELEASE

If supervised release is revoked and the offender i is required to serve a term of imprisonment, the court ¢ can
reimpose supervised release upon release from custody. The length of such a term shal! not exceed the term of
supervised release authorized by statute for the offense that resulted in the original term of supervised release,
less any term of imprisonment imposed upon revocation. 18 U.S.C.§ 3583(h).

In this case, the court has the authority to reimpose a term of 36 month(s) supervised release, less any term of
imprisonment imposed upon revocation. 18 U.S.C. § 3583(b).

_ JUSTIFICATION FOR BENCH WARRANT

Ms. Castrillo has not made herself available for supervision, and it is unknown where she is at this time.
Therefore, she is considered a flight risk, and a bench warrant is requested for her arrest.

RECOMMENDATION/JUSTIFICATION

Ms. Castrillo was on supervised release for approximately 45 days before she violated her court orders.
Following her release from custody, she was given an opportunity to be supervised in the ND/CA, as that is
where her support is; however, she has not taken advantage of that and almost immediately, she absconded.
Ms. Castrillo has only met with the probation officer twice since her release, and it does not appear that she has -
made any contact recently with her family or her probation officer, nor does it appear that she is taking her court
orders seriously. As a result, a custodial sanction is appropriate to hold her accountable for her actions. Should
Ms. Castrillo be found in violation of her conditions, it is recommended that supervised release be revoked, and
that she serve the low-end of the guideline range in custody, eight months, as this is her first violation, It is
further recommended that she be placed on 36 months of supervised release to follow, with the same terms and
conditions previously imposed.

I declare under penalty of perjury that the
foregoing is true and correct.

Executed on: August 10,2018 ,

 

 

Respectfully submitted: Reviewed and approved:
DAVID J. SULTZBAUGH ;
CHIEF PROBATION OFFICER
by : , Glyph du Lad)
Linnae E Fischer Elizabeth Simons
U.S. Probation Officer Supervising U.S. Probation Officer

(619) 557-6459 | Clue
 

Case 1:19-mj-00182-BAM Document 1 Filed 09/27/19 Page 5 of 6
_ Case 3*17-cr-01697-CAB Document 53 Filed 08/14/18 PagelD.232 Page 4 of5

PROBIZCW ™ August 10, 2018

VIOLATION SENTENCING SUMMARY

. Defendant: Castrillo, Danyelle Monique

. Docket No. (Year-Sequence-Defendant No.): _17CR01697-001-CAB

. List Each Violation and Determine the Applicable Grade (See USSG § 7BI 1):

 

 

 

 

 

 

 

 

- Violation(s) . Grade
Failure to notify the officer of change in address or phone number Cc
. Most Serious Grade of Violation (See USSG § 7BI.1(b)) . {[ c ]
5. Criminal History Category (See USSG § 7B1:4(a)) - - f WE.

"6. Range of Imprisonment (See USSG § 7B1.4(a)) [ 8to 14 months ]

. Unsatisfied Conditions of Original Sentence: List any restitution, fine, community confinement, home
- detention, or intermittent confinement previously imposed in connection with the sentence for which revocation _
is ordered that remains unpaid or unserved at the time of revocation (See USSG § 7B1.3(d)):

Restitution ($) _ - Community Confinement
Fine($) Home Detention .

Other _ Intermittent Confinement
 

Case 1:19-mj-00182-BAM Document1 Filed‘09/27/19 Page 6 of 6
_ Case 3:17-cr-01697-CAB Document53 Filed 08/14/18 PagelD.233 Page 5 of5

PROBI2(C) : :
Name of Offender: Danyelle Monique Castrillo August 10, 2018
Docket No.: 17CR01697-001-CAB_ Page 5

 

. THE COURT ORDERS:

_“ AGREE. A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF
PROBABLE CAUSE TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE
WHY SUPERVISED RELEASE SHOULD NOT BE REVOKED FOR THE ALLEGED

VIOLATIONS.

_____ DISAGREE. THE ISSUANCE OF A SUMMONS ORDERING THE OFFENDER TO APPEAR
| BEFORE THE COURT ON A , TO SHOW CAUSE WHY SUPERVISED
Other |

 

 

 

| 2 |

L2 Bilx

The Honorable Cathy Ann Bencivengo Dat
USS. District Judge

 
